Exhibit 10.1

 

BOOKHAM, INC.

 

2004 STOCK INCENTIVE PLAN

 


1.             PURPOSE

 

The purpose of this 2004 Stock Incentive Plan (the “Plan”) of Bookham, Inc. a
Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of the Company’s stockholders.  Except where the context otherwise
requires, the term “Company” shall include any of the Bookham, Inc’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which Bookham, Inc.
has a controlling interest, as determined by the Board of Directors of the
Company (the “Board”).

 


2.             ELIGIBILITY

 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights, restricted stock and
other stock-based awards (each, an “Award”) under the Plan.  Each person who
receives an Award under the Plan is deemed a “Participant”.


 


3.             ADMINISTRATION AND DELEGATION


 


(A)   ADMINISTRATION BY BOARD OF DIRECTORS.  THE PLAN WILL BE ADMINISTERED BY
THE BOARD.  THE BOARD SHALL HAVE AUTHORITY TO GRANT AWARDS AND TO ADOPT, AMEND
AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES RELATING TO THE
PLAN AS IT SHALL DEEM ADVISABLE.  THE BOARD MAY CORRECT ANY DEFECT, SUPPLY ANY
OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER
AND TO THE EXTENT IT SHALL DEEM EXPEDIENT TO CARRY THE PLAN INTO EFFECT AND IT
SHALL BE THE SOLE AND FINAL JUDGE OF SUCH EXPEDIENCY.  ALL DECISIONS BY THE
BOARD SHALL BE MADE IN THE BOARD’S SOLE DISCRETION AND SHALL BE FINAL AND
BINDING ON ALL PERSONS HAVING OR CLAIMING ANY INTEREST IN THE PLAN OR IN ANY
AWARD.  NO DIRECTOR OR PERSON ACTING PURSUANT TO THE AUTHORITY DELEGATED BY THE
BOARD SHALL BE LIABLE FOR ANY ACTION OR DETERMINATION RELATING TO OR UNDER THE
PLAN MADE IN GOOD FAITH.


 


(B)   APPOINTMENT OF COMMITTEES.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO ONE OR MORE
COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL REFERENCES IN THE
PLAN TO THE “BOARD” SHALL


 

--------------------------------------------------------------------------------


 

mean the Board or a Committee of the Board or the officers referred to in
Section 3(c) to the extent that the Board’s powers or authority under the Plan
have been delegated to such Committee or officers.


 


(C)   DELEGATION TO OFFICERS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
BOARD MAY DELEGATE TO ONE OR MORE OFFICERS OF THE COMPANY THE POWER TO GRANT
AWARDS TO EMPLOYEES OR OFFICERS OF THE COMPANY OR ANY OF ITS PRESENT OR FUTURE
SUBSIDIARY CORPORATIONS AND TO EXERCISE SUCH OTHER POWERS UNDER THE PLAN AS THE
BOARD MAY DETERMINE, PROVIDED THAT THE BOARD SHALL FIX THE TERMS OF THE AWARDS
TO BE GRANTED BY SUCH OFFICERS (INCLUDING THE EXERCISE PRICE OF SUCH AWARDS,
WHICH MAY INCLUDE A FORMULA BY WHICH THE EXERCISE PRICE WILL BE DETERMINED) AND
THE MAXIMUM NUMBER OF SHARES SUBJECT TO AWARDS THAT THE OFFICERS MAY GRANT;
PROVIDED FURTHER, HOWEVER, THAT NO OFFICER SHALL BE AUTHORIZED TO GRANT AWARDS
TO ANY “EXECUTIVE OFFICER” OF THE COMPANY (AS DEFINED BY RULE 3B-7 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) OR TO ANY
“OFFICER” OF THE COMPANY (AS DEFINED BY RULE 16A-1 UNDER THE EXCHANGE ACT).


 


4.             STOCK AVAILABLE FOR AWARDS


 


(A)   NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT UNDER SECTION 10, AWARDS MAY BE
MADE UNDER THE PLAN FOR UP TO 4,000,000 SHARES OF COMMON STOCK, $.01 PAR VALUE
PER SHARE, OF THE COMPANY (THE “COMMON STOCK”).  IF ANY AWARD EXPIRES OR IS
TERMINATED, SURRENDERED OR CANCELED WITHOUT HAVING BEEN FULLY EXERCISED OR IS
FORFEITED IN WHOLE OR IN PART (INCLUDING AS THE RESULT OF SHARES OF COMMON STOCK
SUBJECT TO SUCH AWARD BEING REPURCHASED BY THE COMPANY AT THE ORIGINAL ISSUANCE
PRICE PURSUANT TO A CONTRACTUAL REPURCHASE RIGHT) OR RESULTS IN ANY COMMON STOCK
NOT BEING ISSUED, THE UNUSED COMMON STOCK COVERED BY SUCH AWARD SHALL AGAIN BE
AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN.  FURTHER, SHARES OF COMMON
STOCK TENDERED TO THE COMPANY BY A PARTICIPANT TO EXERCISE AN AWARD SHALL BE
ADDED TO THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR THE GRANT OF AWARDS
UNDER THE PLAN.  HOWEVER, IN THE CASE OF INCENTIVE STOCK OPTIONS (AS HEREINAFTER
DEFINED), THE FOREGOING PROVISIONS SHALL BE SUBJECT TO ANY LIMITATIONS UNDER THE
CODE.  SHARES ISSUED UNDER THE PLAN MAY CONSIST IN WHOLE OR IN PART OF
AUTHORIZED BUT UNISSUED SHARES OR TREASURY SHARES.


 


(B)   SUB-LIMITS.  SUBJECT TO ADJUSTMENT UNDER SECTION 10, THE FOLLOWING
SUB-LIMITS ON THE NUMBER OF SHARES SUBJECT TO AWARDS SHALL APPLY:


 


(1)           SECTION 162(M) PER-PARTICIPANT LIMIT.  THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK WITH RESPECT TO WHICH AWARDS MAY BE GRANTED TO ANY
PARTICIPANT UNDER THE PLAN SHALL BE 1,000,000 PER CALENDAR YEAR.  FOR PURPOSES
OF THE FOREGOING LIMIT, THE COMBINATION OF AN OPTION IN TANDEM WITH AN SAR (AS
EACH IS HEREAFTER DEFINED) SHALL BE TREATED AS A SINGLE AWARD.  THE
PER-PARTICIPANT LIMIT DESCRIBED IN THIS SECTION 4(B)(1) SHALL BE CONSTRUED AND
APPLIED CONSISTENTLY WITH SECTION 162(M) OF THE CODE OR ANY SUCCESSOR PROVISION
THERETO, AND THE REGULATIONS THEREUNDER (“SECTION 162(M)”).

 

2

--------------------------------------------------------------------------------


 


(2)           LIMIT ON AWARDS OTHER THAN OPTIONS AND SARS.  THE MAXIMUM NUMBER
OF SHARES WITH RESPECT TO WHICH AWARDS OTHER THAN OPTIONS AND SARS MAY BE
GRANTED SHALL BE ONE-HALF OF THE NUMBER OF SHARES OF COMMON STOCK COVERED BY
THIS PLAN.


 


5.             STOCK OPTIONS


 


(A)   GENERAL.  THE BOARD MAY GRANT OPTIONS TO PURCHASE COMMON STOCK (EACH, AN
“OPTION”) AND DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY
EACH OPTION, THE EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS AND
LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH OPTION, INCLUDING CONDITIONS
RELATING TO APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AS IT CONSIDERS
NECESSARY OR ADVISABLE.  AN OPTION WHICH IS NOT INTENDED TO BE AN INCENTIVE
STOCK OPTION (AS HEREINAFTER DEFINED) SHALL BE DESIGNATED A “NONSTATUTORY STOCK
OPTION”.


 


(B)   INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE BOARD INTENDS TO BE AN
“INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE CODE (AN “INCENTIVE
STOCK OPTION”) SHALL ONLY BE GRANTED TO EMPLOYEES OF BOOKHAM, INC., ANY OF
BOOKHAM, INC.’S PRESENT OR FUTURE PARENT OR SUBSIDIARY CORPORATIONS AS DEFINED
IN SECTIONS 424(E) OR (F) OF THE CODE, AND ANY OTHER ENTITIES THE EMPLOYEES OF
WHICH ARE ELIGIBLE TO RECEIVE INCENTIVE STOCK OPTIONS UNDER THE CODE, AND SHALL
BE SUBJECT TO AND SHALL BE CONSTRUED CONSISTENTLY WITH THE REQUIREMENTS OF
SECTION 422 OF THE CODE.  THE COMPANY SHALL HAVE NO LIABILITY TO A PARTICIPANT,
OR ANY OTHER PARTY, IF AN OPTION (OR ANY PART THEREOF) THAT IS INTENDED TO BE AN
INCENTIVE STOCK OPTION IS NOT AN INCENTIVE STOCK OPTION OR FOR ANY ACTION TAKEN
BY THE BOARD PURSUANT TO SECTION 11(F), INCLUDING WITHOUT LIMITATION THE
CONVERSION OF AN INCENTIVE STOCK OPTION TO A NONSTATUTORY STOCK OPTION.


 


(C)   EXERCISE PRICE.  THE BOARD SHALL ESTABLISH THE EXERCISE PRICE OF EACH
OPTION AND SPECIFY SUCH EXERCISE PRICE IN THE APPLICABLE OPTION AGREEMENT;
PROVIDED, HOWEVER, THAT THE EXERCISE PRICE SHALL NOT BE LESS THAN 100% OF THE
FAIR MARKET VALUE (AS DEFINED BELOW) AT THE TIME THAT THE OPTION IS GRANTED.


 


(D)   DURATION OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT SUCH TIMES AND
SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE APPLICABLE
OPTION AGREEMENT; PROVIDED, HOWEVER, THAT NO OPTION WILL BE GRANTED FOR A TERM
IN EXCESS OF 10 YEARS.


 


(E)   EXERCISE OF OPTION.  OPTIONS MAY BE EXERCISED BY DELIVERY TO THE COMPANY
OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY OTHER FORM
OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD TOGETHER WITH
PAYMENT IN FULL AS SPECIFIED IN SECTION 5(F) FOR THE NUMBER OF SHARES FOR WHICH
THE OPTION IS EXERCISED.  SHARES OF COMMON STOCK SUBJECT TO THE OPTION WILL BE
DELIVERED BY THE COMPANY FOLLOWING EXERCISE EITHER AS SOON AS PRACTICABLE OR,
SUBJECT TO SUCH CONDITIONS AS THE BOARD SHALL SPECIFY, ON A DEFERRED BASIS (WITH
THE COMPANY’S OBLIGATION TO BE EVIDENCED BY AN INSTRUMENT PROVIDING FOR FUTURE
DELIVERY OF THE DEFERRED SHARES AT THE TIME OR TIMES SPECIFIED BY THE BOARD).

 

3

--------------------------------------------------------------------------------


 


(F)      PAYMENT UPON EXERCISE.  COMMON STOCK PURCHASED UPON THE EXERCISE OF AN
OPTION GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


 


(1)           IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;


 


(2)           EXCEPT AS THE BOARD MAY OTHERWISE PROVIDE IN AN OPTION AGREEMENT,
BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL UNDERTAKING BY A
CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY SUFFICIENT FUNDS TO PAY
THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING OR (II) DELIVERY BY THE
PARTICIPANT TO THE COMPANY OF A COPY OF IRREVOCABLE AND UNCONDITIONAL
INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY CASH OR
A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING;


 


(3)           WHEN THE COMMON STOCK IS REGISTERED UNDER THE SECURITIES EXCHANGE
ACT OF 1934 (THE “EXCHANGE ACT”), BY DELIVERY OF SHARES OF COMMON STOCK OWNED BY
THE PARTICIPANT VALUED AT THEIR FAIR MARKET VALUE AS DETERMINED BY (OR IN A
MANNER APPROVED BY) THE BOARD (“FAIR MARKET VALUE”), PROVIDED (I) SUCH METHOD OF
PAYMENT IS THEN PERMITTED UNDER APPLICABLE LAW, (II) SUCH COMMON STOCK, IF
ACQUIRED DIRECTLY FROM THE COMPANY, WAS OWNED BY THE PARTICIPANT FOR SUCH
MINIMUM PERIOD OF TIME, IF ANY, AS MAY BE ESTABLISHED BY THE BOARD IN ITS
DISCRETION AND (III) SUCH COMMON STOCK IS NOT SUBJECT TO ANY REPURCHASE,
FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS;


 


(4)           TO THE EXTENT PERMITTED BY APPLICABLE LAW AND BY THE BOARD, BY (I)
DELIVERY OF A PROMISSORY NOTE OF THE PARTICIPANT TO THE COMPANY ON TERMS
DETERMINED BY THE BOARD, OR (II) PAYMENT OF SUCH OTHER LAWFUL CONSIDERATION AS
THE BOARD MAY DETERMINE; OR


 


(5)           BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


 


(G)   SUBSTITUTE OPTIONS.  IN CONNECTION WITH A MERGER OR CONSOLIDATION OF AN
ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE COMPANY OF PROPERTY OR STOCK
OF AN ENTITY, THE BOARD MAY GRANT OPTIONS IN SUBSTITUTION FOR ANY OPTIONS OR
OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY SUCH ENTITY OR AN AFFILIATE
THEREOF.  SUBSTITUTE OPTIONS MAY BE GRANTED ON SUCH TERMS AS THE BOARD DEEMS
APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY LIMITATIONS ON OPTIONS
CONTAINED IN THE OTHER SECTIONS OF THIS SECTION 5 OR IN SECTION 2.


 


6.             DIRECTOR OPTIONS


 


(A)   ANNUAL GRANT.  ON THE DATE OF EACH ANNUAL MEETING OF STOCKHOLDERS OF THE
COMPANY, THE COMPANY SHALL GRANT TO EACH MEMBER OF THE BOARD OF DIRECTORS OF THE
COMPANY WHO IS BOTH SERVING AS A DIRECTOR OF THE COMPANY IMMEDIATELY PRIOR TO
AND IMMEDIATELY FOLLOWING SUCH ANNUAL MEETING AND WHO IS NOT THEN AN EMPLOYEE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, A NONSTATUTORY STOCK OPTION TO PURCHASE
5,000 SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT UNDER SECTION 10).


 


(B)   TERMS OF DIRECTOR OPTIONS.  OPTIONS GRANTED UNDER THIS SECTION 6 SHALL (I)
HAVE AN EXERCISE PRICE EQUAL TO THE CLOSING SALE PRICE (FOR THE PRIMARY TRADING
SESSION) OF THE COMMON

 

4

--------------------------------------------------------------------------------


 

Stock on The Nasdaq Stock Market or the national securities exchange on which
the Common Stock is then traded on the trading date immediately prior to the
date of grant (and if the Common Stock is not then traded on The Nasdaq Stock
Market or a national securities exchange, the fair market value of the Common
Stock on such date as determined by the Board), (ii) be immediately exercisable
at the time of grant, (iii) expire on the earlier of 10 years from the date of
grant or one year following cessation of service on the Board and (iv) contain
such other terms and conditions as the Board shall determine.


 


(C)   BOARD DISCRETION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
BOARD RETAINS THE SPECIFIC AUTHORITY TO FROM TIME TO TIME (I) INCREASE OR
DECREASE THE NUMBER OF SHARES SUBJECT TO OPTIONS GRANTED UNDER SECTION 6(A),
(II) TO MAKE ADDITIONAL GRANTS OF NONSTATUTORY STOCK OPTIONS TO MEMBERS OF THE
BOARD WHO ARE NOT EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY; AND
(III) PROVIDE CONDITIONS OR LIMITATIONS (SUCH AS VESTING LIMITATIONS) APPLICABLE
TO THE EXERCISE OF OPTIONS GRANTED UNDER THIS SECTION 6.


 


7.             STOCK APPRECIATION RIGHTS


 


(A)   GENERAL. A STOCK APPRECIATION RIGHT, OR SAR, IS AN AWARD ENTITLING THE
HOLDER, UPON EXERCISE, TO RECEIVE AN AMOUNT IN CASH OR COMMON STOCK OR A
COMBINATION THEREOF (SUCH FORM TO BE DETERMINED BY THE BOARD) DETERMINED IN
WHOLE OR IN PART BY REFERENCE TO APPRECIATION, FROM AND AFTER THE DATE OF GRANT,
IN THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK.  SARS MAY BE BASED SOLELY
ON APPRECIATION IN THE FAIR MARKET VALUE OF COMMON STOCK OR ON A COMPARISON OF
SUCH APPRECIATION WITH SOME OTHER MEASURE OF MARKET GROWTH SUCH AS (BUT NOT
LIMITED TO) APPRECIATION IN A RECOGNIZED MARKET INDEX.  THE DATE AS OF WHICH
SUCH APPRECIATION OR OTHER MEASURE IS DETERMINED SHALL BE THE EXERCISE DATE
UNLESS ANOTHER DATE IS SPECIFIED BY THE BOARD IN THE SAR AWARD.


 


(B)   GRANTS.  STOCK APPRECIATION RIGHTS MAY BE GRANTED IN TANDEM WITH, OR
INDEPENDENTLY OF, OPTIONS GRANTED UNDER THE PLAN.


 


(1)           TANDEM AWARD.  WHEN STOCK APPRECIATION RIGHTS ARE EXPRESSLY
GRANTED IN TANDEM WITH OPTIONS, (I) THE STOCK APPRECIATION RIGHT WILL BE
EXERCISABLE ONLY AT SUCH TIME OR TIMES, AND TO THE EXTENT, THAT THE RELATED
OPTION IS EXERCISABLE (EXCEPT TO THE EXTENT DESIGNATED BY THE BOARD IN
CONNECTION WITH A REORGANIZATION EVENT) AND WILL BE EXERCISABLE IN ACCORDANCE
WITH THE PROCEDURE REQUIRED FOR EXERCISE OF THE RELATED OPTION; (II) THE STOCK
APPRECIATION RIGHT WILL TERMINATE AND NO LONGER BE EXERCISABLE UPON THE
TERMINATION OR EXERCISE OF THE RELATED OPTION,  EXCEPT TO THE EXTENT DESIGNATED
BY THE BOARD IN CONNECTION WITH A REORGANIZATION EVENT AND EXCEPT THAT A STOCK
APPRECIATION RIGHT GRANTED WITH RESPECT TO LESS THAN THE FULL NUMBER OF SHARES
COVERED BY AN OPTION WILL NOT BE REDUCED UNTIL THE NUMBER OF SHARES AS TO WHICH
THE RELATED OPTION HAS BEEN EXERCISED OR HAS TERMINATED EXCEEDS THE NUMBER OF
SHARES NOT COVERED BY THE STOCK APPRECIATION RIGHT; (III) THE OPTION WILL
TERMINATE AND NO LONGER BE EXERCISABLE UPON THE EXERCISE OF THE RELATED STOCK
APPRECIATION RIGHT; AND (IV) THE STOCK APPRECIATION RIGHT WILL BE TRANSFERABLE
ONLY WITH THE RELATED OPTION.


 

5

--------------------------------------------------------------------------------


 


(2)           INDEPENDENT SARS.  A STOCK APPRECIATION RIGHT NOT EXPRESSLY
GRANTED IN TANDEM WITH AN OPTION WILL BECOME EXERCISABLE AT SUCH TIME OR TIMES,
AND ON SUCH CONDITIONS, AS THE BOARD MAY SPECIFY IN THE SAR AWARD.


 


(C)   EXERCISE.  STOCK APPRECIATION RIGHTS MAY BE EXERCISED BY DELIVERY TO THE
COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY
OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD,
TOGETHER WITH ANY OTHER DOCUMENTS REQUIRED BY THE BOARD.


 


8.             RESTRICTED STOCK


 


(A)   GENERAL.  THE BOARD MAY GRANT AWARDS ENTITLING RECIPIENTS TO ACQUIRE
SHARES OF COMMON STOCK, SUBJECT TO THE RIGHT OF THE COMPANY TO REPURCHASE ALL OR
PART OF SUCH SHARES AT THEIR ISSUE PRICE OR OTHER STATED OR FORMULA PRICE (OR TO
REQUIRE FORFEITURE OF SUCH SHARES IF ISSUED AT NO COST) FROM THE RECIPIENT IN
THE EVENT THAT CONDITIONS SPECIFIED BY THE BOARD IN THE APPLICABLE AWARD ARE NOT
SATISFIED PRIOR TO THE END OF THE APPLICABLE RESTRICTION PERIOD OR PERIODS
ESTABLISHED BY THE BOARD FOR SUCH AWARD (EACH, A “RESTRICTED STOCK AWARD”).


 


(B)   TERMS AND CONDITIONS.  THE BOARD SHALL DETERMINE THE TERMS AND CONDITIONS
OF A RESTRICTED STOCK AWARD, INCLUDING THE CONDITIONS FOR REPURCHASE (OR
FORFEITURE) AND THE ISSUE PRICE, IF ANY.


 


(C)   STOCK CERTIFICATES.  ANY STOCK CERTIFICATES ISSUED IN RESPECT OF A
RESTRICTED STOCK AWARD SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND,
UNLESS OTHERWISE DETERMINED BY THE BOARD, DEPOSITED BY THE PARTICIPANT, TOGETHER
WITH A STOCK POWER ENDORSED IN BLANK, WITH THE COMPANY (OR ITS DESIGNEE).  AT
THE EXPIRATION OF THE APPLICABLE RESTRICTION PERIODS, THE COMPANY (OR SUCH
DESIGNEE) SHALL DELIVER THE CERTIFICATES NO LONGER SUBJECT TO SUCH RESTRICTIONS
TO THE PARTICIPANT OR IF THE PARTICIPANT HAS DIED, TO THE BENEFICIARY
DESIGNATED, IN A MANNER DETERMINED BY THE BOARD, BY A PARTICIPANT TO RECEIVE
AMOUNTS DUE OR EXERCISE RIGHTS OF THE PARTICIPANT IN THE EVENT OF THE
PARTICIPANT’S DEATH (THE “DESIGNATED BENEFICIARY”).  IN THE ABSENCE OF AN
EFFECTIVE DESIGNATION BY A PARTICIPANT, “DESIGNATED BENEFICIARY” SHALL MEAN THE
PARTICIPANT’S ESTATE.


 


(D)   DEFERRED DELIVERY OF SHARES.  THE BOARD MAY, AT THE TIME ANY RESTRICTED
STOCK AWARD IS GRANTED, PROVIDE THAT, AT THE TIME COMMON STOCK WOULD OTHERWISE
BE DELIVERED PURSUANT TO THE AWARD, THE PARTICIPANT SHALL INSTEAD RECEIVE AN
INSTRUMENT EVIDENCING THE RIGHT TO FUTURE DELIVERY OF COMMON STOCK AT SUCH TIME
OR TIMES, AND ON SUCH CONDITIONS, AS THE BOARD SHALL SPECIFY.  THE BOARD MAY AT
ANY TIME ACCELERATE THE TIME AT WHICH DELIVERY OF ALL OR ANY PART OF THE COMMON
STOCK SHALL TAKE PLACE.  THE BOARD MAY ALSO PERMIT AN EXCHANGE OF UNVESTED
SHARES OF COMMON STOCK THAT HAVE ALREADY BEEN DELIVERED TO A PARTICIPANT FOR AN
INSTRUMENT EVIDENCING THE RIGHT TO FUTURE DELIVERY OF COMMON STOCK AT SUCH TIME
OR TIMES, AND ON SUCH CONDITIONS, AS THE BOARD SHALL SPECIFY.


 

6

--------------------------------------------------------------------------------


 


9.             OTHER STOCK-BASED AWARDS.

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future.  Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled.  Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine.  Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto.  At the time
any Award is granted, the Board may provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant will instead
receive an instrument evidencing the Participant’s right to future delivery of
the Common Stock.


 


10.           ADJUSTMENTS FOR CHANGES IN COMMON STOCK AND CERTAIN OTHER EVENTS.


 


(A)   CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT, REVERSE STOCK
SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, RECLASSIFICATION
OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION OR EVENT, OR ANY
DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN AN ORDINARY CASH DIVIDEND,
(I) THE NUMBER AND CLASS OF SECURITIES AVAILABLE UNDER THIS PLAN, (II) THE
SUB-LIMITS SET FORTH IN SECTION 4(B), (III) THE NUMBER AND CLASS OF SECURITIES
AND EXERCISE PRICE PER SHARE OF EACH OUTSTANDING OPTION AND EACH OPTION ISSUABLE
UNDER SECTION 6, (IV) THE SHARE- AND PER-SHARE RELATED PROVISIONS OF EACH STOCK
APPRECIATION RIGHT, (V) THE REPURCHASE PRICE PER SHARE SUBJECT TO EACH
OUTSTANDING RESTRICTED STOCK AWARD AND (VI) THE SHARE- AND PER-SHARE-RELATED
PROVISIONS OF EACH OUTSTANDING OTHER STOCK UNIT AWARD, SHALL BE APPROPRIATELY
ADJUSTED BY THE COMPANY (OR SUBSTITUTED AWARDS MAY BE MADE, IF APPLICABLE) TO
THE EXTENT DETERMINED BY THE BOARD.


 


(B)   REORGANIZATION EVENTS.


 


(1)           DEFINITION.  A “REORGANIZATION EVENT” SHALL MEAN:  (A) ANY MERGER
OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY AS A RESULT OF WHICH
ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED INTO OR EXCHANGED FOR THE
RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY OR IS CANCELLED (B) ANY
EXCHANGE OF ALL OF THE COMMON STOCK OF THE COMPANY FOR CASH, SECURITIES OR OTHER
PROPERTY PURSUANT TO A SHARE EXCHANGE TRANSACTION OR (C) ANY LIQUIDATION OR
DISSOLUTION OF THE COMPANY.


 


(2)           CONSEQUENCES OF A REORGANIZATION EVENT ON AWARDS OTHER THAN
RESTRICTED STOCK AWARDS.  IN CONNECTION WITH A REORGANIZATION EVENT, THE BOARD
SHALL TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS AS TO ALL OR ANY OUTSTANDING
AWARDS ON SUCH TERMS AS THE BOARD DETERMINES:  (I) PROVIDE THAT AWARDS SHALL BE
ASSUMED, OR SUBSTANTIALLY EQUIVALENT AWARDS SHALL BE SUBSTITUTED, BY THE
ACQUIRING OR SUCCEEDING CORPORATION (OR AN AFFILIATE THEREOF), (II) UPON WRITTEN
NOTICE TO A PARTICIPANT, PROVIDE THAT THE PARTICIPANT’S UNEXERCISED OPTIONS OR
OTHER UNEXERCISED AWARDS SHALL


 

7

--------------------------------------------------------------------------------


 


BECOME EXERCISABLE IN FULL AND WILL TERMINATE IMMEDIATELY PRIOR TO THE
CONSUMMATION OF SUCH REORGANIZATION EVENT UNLESS EXERCISED BY THE PARTICIPANT
WITHIN A SPECIFIED PERIOD FOLLOWING THE DATE OF SUCH NOTICE, (III) PROVIDE THAT
OUTSTANDING AWARDS SHALL BECOME REALIZABLE OR DELIVERABLE, OR RESTRICTIONS
APPLICABLE TO AN AWARD SHALL LAPSE, IN WHOLE OR IN PART PRIOR TO OR UPON SUCH
REORGANIZATION EVENT, (IV) IN THE EVENT OF A REORGANIZATION EVENT UNDER THE
TERMS OF WHICH HOLDERS OF COMMON STOCK WILL RECEIVE UPON CONSUMMATION THEREOF A
CASH PAYMENT FOR EACH SHARE SURRENDERED IN THE REORGANIZATION EVENT (THE
“ACQUISITION PRICE”), MAKE OR PROVIDE FOR A CASH PAYMENT TO A PARTICIPANT EQUAL
TO (A) THE ACQUISITION PRICE TIMES THE NUMBER OF SHARES OF COMMON STOCK SUBJECT
TO THE PARTICIPANT’S OPTIONS OR OTHER AWARDS (TO THE EXTENT THE EXERCISE PRICE
DOES NOT EXCEED THE ACQUISITION PRICE) MINUS (B) THE AGGREGATE EXERCISE PRICE OF
ALL SUCH OUTSTANDING OPTIONS OR OTHER AWARDS, IN EXCHANGE FOR THE TERMINATION OF
SUCH OPTIONS OR OTHER AWARDS, (V) PROVIDE THAT, IN CONNECTION WITH A LIQUIDATION
OR DISSOLUTION OF THE COMPANY, AWARDS SHALL CONVERT INTO THE RIGHT TO RECEIVE
LIQUIDATION PROCEEDS (IF APPLICABLE, NET OF THE EXERCISE PRICE THEREOF) AND (VI)
ANY COMBINATION OF THE FOREGOING.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.

 

To the extent all or any portion of an Option becomes exercisable solely as a
result of clause (ii) above, the Board may provide that upon exercise of such
Option the Participant shall receive shares subject to a right of repurchase by
the Company or its successor at the Option exercise price; such repurchase right
(x) shall lapse at the same rate as the Option would have become exercisable
under its terms and (y) shall not apply to any shares subject to the Option that
were exercisable under its terms without regard to clause (ii) above.


 


(3)           CONSEQUENCES OF A REORGANIZATION EVENT ON RESTRICTED STOCK
AWARDS.  UPON THE OCCURRENCE OF A REORGANIZATION EVENT OTHER THAN A LIQUIDATION
OR DISSOLUTION OF THE COMPANY, THE REPURCHASE AND OTHER RIGHTS OF THE COMPANY
UNDER EACH OUTSTANDING RESTRICTED STOCK AWARD SHALL INURE TO THE BENEFIT OF THE
COMPANY’S SUCCESSOR AND SHALL APPLY TO THE CASH, SECURITIES OR OTHER PROPERTY
WHICH THE COMMON STOCK WAS CONVERTED INTO OR EXCHANGED FOR PURSUANT TO SUCH
REORGANIZATION EVENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THEY APPLIED
TO THE COMMON STOCK SUBJECT TO SUCH RESTRICTED STOCK AWARD.  UPON THE OCCURRENCE
OF A REORGANIZATION EVENT


 

8

--------------------------------------------------------------------------------


 


INVOLVING THE LIQUIDATION OR DISSOLUTION OF THE COMPANY, EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED TO THE CONTRARY IN THE INSTRUMENT EVIDENCING ANY
RESTRICTED STOCK AWARD OR ANY OTHER AGREEMENT BETWEEN A PARTICIPANT AND THE
COMPANY, ALL RESTRICTIONS AND CONDITIONS ON ALL RESTRICTED STOCK AWARDS THEN
OUTSTANDING SHALL AUTOMATICALLY BE DEEMED TERMINATED OR SATISFIED.


 


11.           GENERAL PROVISIONS APPLICABLE TO AWARDS


 


(A)   TRANSFERABILITY OF AWARDS.  EXCEPT AS THE BOARD MAY OTHERWISE DETERMINE OR
PROVIDE IN AN AWARD, AWARDS SHALL NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE GRANTED, EITHER VOLUNTARILY
OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION
OR, OTHER THAN IN THE CASE OF AN INCENTIVE STOCK OPTION, PURSUANT TO A QUALIFIED
DOMESTIC RELATIONS ORDER, AND, DURING THE LIFE OF THE PARTICIPANT, SHALL BE
EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO A PARTICIPANT, TO THE EXTENT
RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO AUTHORIZED TRANSFEREES.


 


(B)   DOCUMENTATION.  EACH AWARD SHALL BE EVIDENCED IN SUCH FORM (WRITTEN,
ELECTRONIC OR OTHERWISE) AS THE BOARD SHALL DETERMINE.  EACH AWARD MAY CONTAIN
TERMS AND CONDITIONS IN ADDITION TO THOSE SET FORTH IN THE PLAN.


 


(C)   BOARD DISCRETION.  EXCEPT AS OTHERWISE PROVIDED BY THE PLAN, EACH AWARD
MAY BE MADE ALONE OR IN ADDITION OR IN RELATION TO ANY OTHER AWARD.  THE TERMS
OF EACH AWARD NEED NOT BE IDENTICAL, AND THE BOARD NEED NOT TREAT PARTICIPANTS
UNIFORMLY.


 


(D)   TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT ON AN AWARD
OF THE DISABILITY, DEATH, RETIREMENT, AUTHORIZED LEAVE OF ABSENCE OR OTHER
CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT AND THE EXTENT TO
WHICH, AND THE PERIOD DURING WHICH, THE PARTICIPANT, OR THE PARTICIPANT’S LEGAL
REPRESENTATIVE, CONSERVATOR, GUARDIAN OR DESIGNATED BENEFICIARY, MAY EXERCISE
RIGHTS UNDER THE AWARD.


 


(E)   WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE PROVISION
SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY TAXES REQUIRED BY LAW TO BE
WITHHELD IN CONNECTION WITH AN AWARD TO SUCH PARTICIPANT.  EXCEPT AS THE BOARD
MAY OTHERWISE PROVIDE IN AN AWARD, FOR SO LONG AS THE COMMON STOCK IS REGISTERED
UNDER THE EXCHANGE ACT, PARTICIPANTS MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE
OR IN PART BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM
THE AWARD CREATING THE TAX OBLIGATION, VALUED AT THEIR FAIR MARKET VALUE;
PROVIDED, HOWEVER, EXCEPT AS OTHERWISE PROVIDED BY THE BOARD, THAT THE TOTAL TAX
WITHHOLDING WHERE STOCK IS BEING USED TO SATISFY SUCH TAX OBLIGATIONS CANNOT
EXCEED THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATIONS (BASED ON MINIMUM
STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX PURPOSES, INCLUDING
PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME).  SHARES
SURRENDERED TO SATISFY TAX WITHHOLDING REQUIREMENTS CANNOT BE SUBJECT TO ANY
REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS.  THE
COMPANY MAY, TO THE EXTENT PERMITTED BY LAW, DEDUCT ANY SUCH TAX OBLIGATIONS
FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO A PARTICIPANT.


 

9

--------------------------------------------------------------------------------


 


(F)    AMENDMENT OF AWARD.  THE BOARD MAY AMEND, MODIFY OR TERMINATE ANY
OUTSTANDING AWARD, INCLUDING BUT NOT LIMITED TO, SUBSTITUTING THEREFOR ANOTHER
AWARD OF THE SAME OR A DIFFERENT TYPE, CHANGING THE DATE OF EXERCISE OR
REALIZATION, AND CONVERTING AN INCENTIVE STOCK OPTION TO A NONSTATUTORY STOCK
OPTION, PROVIDED THAT THE PARTICIPANT’S CONSENT TO SUCH ACTION SHALL BE REQUIRED
UNLESS THE BOARD DETERMINES THAT THE ACTION, TAKING INTO ACCOUNT ANY RELATED
ACTION, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE PARTICIPANT.


 


(G)   CONDITIONS ON DELIVERY OF STOCK.  THE COMPANY WILL NOT BE OBLIGATED TO
DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN OR TO REMOVE
RESTRICTIONS FROM SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL (I) ALL
CONDITIONS OF THE AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF THE
COMPANY, (II) IN THE OPINION OF THE COMPANY’S COUNSEL, ALL OTHER LEGAL MATTERS
IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES HAVE BEEN SATISFIED,
INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE STOCK EXCHANGE OR
STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT HAS EXECUTED AND
DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS THE COMPANY MAY
CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY APPLICABLE LAWS, RULES
OR REGULATIONS.


 


(H)   ACCELERATION.  THE BOARD MAY AT ANY TIME PROVIDE THAT ANY AWARD SHALL
BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART, FREE OF SOME OR ALL
RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART, AS THE
CASE MAY BE.


 


12.           MISCELLANEOUS


 


(A)   NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE ANY CLAIM OR
RIGHT TO BE GRANTED AN AWARD, AND THE GRANT OF AN AWARD SHALL NOT BE CONSTRUED
AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER
RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY
TIME TO DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A PARTICIPANT FREE
FROM ANY LIABILITY OR CLAIM UNDER THE PLAN, EXCEPT AS EXPRESSLY PROVIDED IN THE
APPLICABLE AWARD.


 


(B)   NO RIGHTS AS STOCKHOLDER.  SUBJECT TO THE PROVISIONS OF THE APPLICABLE
AWARD, NO PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS AS A
STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED WITH
RESPECT TO AN AWARD UNTIL BECOMING THE RECORD HOLDER OF SUCH SHARES. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE COMPANY EFFECTS A SPLIT OF THE
COMMON STOCK BY MEANS OF A STOCK DIVIDEND AND THE EXERCISE PRICE OF AND THE
NUMBER OF SHARES SUBJECT TO SUCH OPTION ARE ADJUSTED AS OF THE DATE OF THE
DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF THE RECORD DATE FOR SUCH
DIVIDEND), THEN AN OPTIONEE WHO EXERCISES AN OPTION BETWEEN THE RECORD DATE AND
THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND SHALL BE ENTITLED TO RECEIVE, ON
THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH RESPECT TO THE SHARES OF COMMON
STOCK ACQUIRED UPON SUCH OPTION EXERCISE, NOTWITHSTANDING THE FACT THAT SUCH
SHARES WERE NOT OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE FOR
SUCH STOCK DIVIDEND.


 


(C)   EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE ON THE
DATE ON WHICH IT IS ADOPTED BY THE BOARD, BUT NO AWARD MAY BE GRANTED UNLESS AND
UNTIL THE PLAN HAS BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS.  NO AWARDS SHALL
BE GRANTED UNDER THE PLAN AFTER


 

10

--------------------------------------------------------------------------------


 

the completion of 10 years from the earlier of (i) the date on which the Plan
was adopted by the Board or (ii) the date the Plan was approved by the Company’s
stockholders, but Awards previously granted may extend beyond that date.


 


(D)   AMENDMENT OF PLAN.  THE BOARD MAY AMEND, SUSPEND OR TERMINATE THE PLAN OR
ANY PORTION THEREOF AT ANY TIME; PROVIDED THAT, TO THE EXTENT DETERMINED BY THE
BOARD, NO AMENDMENT REQUIRING STOCKHOLDER APPROVAL UNDER ANY APPLICABLE LEGAL,
REGULATORY OR LISTING REQUIREMENT SHALL BECOME EFFECTIVE UNTIL SUCH STOCKHOLDER
APPROVAL IS OBTAINED.  NO AWARD SHALL BE MADE THAT IS CONDITIONED UPON
STOCKHOLDER APPROVAL OF ANY AMENDMENT TO THE PLAN.


 


(E)   PROVISIONS FOR FOREIGN PARTICIPANTS.  THE BOARD MAY MODIFY AWARDS OR
OPTIONS GRANTED TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE
THE UNITED STATES OR ESTABLISH SUBPLANS OR PROCEDURES UNDER THE PLAN TO
RECOGNIZE DIFFERENCES IN LAWS, RULES, REGULATIONS OR CUSTOMS OF SUCH FOREIGN
JURISDICTIONS WITH RESPECT TO TAX, SECURITIES, CURRENCY, EMPLOYEE BENEFITS OR
OTHER MATTERS.


 


(F)    GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL AWARDS MADE HEREUNDER
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAW.

 

11

--------------------------------------------------------------------------------


 

BOOKHAM, INC.

 

Incentive Stock Option Agreement
Granted Under 2004 Stock Incentive Plan


 


1.             GRANT OF OPTION.

 

This agreement evidences the grant by Bookham, Inc., a Delaware corporation (the
“Company”), on [                         ], 20[    ] (the “Grant Date”) to
[                      ], an employee of [insert name of employing entity] (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2004 Stock Incentive Plan (the “Plan”), a
total of [                   ] shares (the “Shares”) of common stock, $0.01 par
value per share, of the Company (“Common Stock”) at $[   ] per Share.  Unless
earlier terminated, this option shall expire at 5:00 p.m., Pacific time, on
[      ], 20[    ] (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.


 


2.             VESTING SCHEDULE.


 


(A)   THIS OPTION WILL BECOME EXERCISABLE (“VEST”) AS TO 25% OF THE ORIGINAL
NUMBER OF SHARES ON THE FIRST ANNIVERSARY OF THE GRANT DATE AND AS TO AN
ADDITIONAL 2.083% OF THE ORIGINAL NUMBER OF SHARES AT THE END OF EACH SUCCESSIVE
MONTH PERIOD FOLLOWING THE FIRST ANNIVERSARY OF THE GRANT DATE UNTIL THE FOURTH
ANNIVERSARY OF THE GRANT DATE.


 


(B)   THE RIGHT OF EXERCISE SHALL BE CUMULATIVE SO THAT TO THE EXTENT THE OPTION
IS NOT EXERCISED IN ANY PERIOD TO THE MAXIMUM EXTENT PERMISSIBLE IT SHALL
CONTINUE TO BE EXERCISABLE, IN WHOLE OR IN PART, WITH RESPECT TO ALL SHARES FOR
WHICH IT IS VESTED UNTIL THE EARLIER OF THE FINAL EXERCISE DATE OR THE
TERMINATION OF THIS OPTION UNDER SECTION 3 HEREOF OR THE PLAN.


 


3.             EXERCISE OF OPTION.


 


(A)   FORM OF EXERCISE.  EACH ELECTION TO EXERCISE THIS OPTION SHALL BE IN
WRITING, SIGNED BY THE PARTICIPANT, AND RECEIVED BY THE COMPANY AT ITS PRINCIPAL
OFFICE, ACCOMPANIED BY THIS AGREEMENT, AND PAYMENT IN FULL IN THE MANNER
PROVIDED IN THE PLAN.  THE PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF
SHARES COVERED HEREBY, PROVIDED THAT NO PARTIAL EXERCISE OF THIS OPTION MAY BE
FOR ANY FRACTIONAL SHARE OR FOR FEWER THAN TEN WHOLE SHARES.


 

--------------------------------------------------------------------------------


 


(B)   CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED.  EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION 3, THIS OPTION MAY NOT BE EXERCISED UNLESS THE
PARTICIPANT, AT THE TIME HE OR SHE EXERCISES THIS OPTION, IS, AND HAS BEEN AT
ALL TIMES SINCE THE GRANT DATE, AN EMPLOYEE OR OFFICER OF, OR CONSULTANT OR
ADVISOR TO, THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY, AS DEFINED
IN SECTION 424(E) OR (F) OF THE CODE, AND ANY OTHER BUSINESS VENTURE (INCLUDING,
WITHOUT LIMITATION, JOINT VENTURE OR LIMITED LIABILITY COMPANY) IN WHICH THE
COMPANY HAS A CONTROLLING INTEREST (AN “ELIGIBLE PARTICIPANT”).


 


(C)   TERMINATION OF RELATIONSHIP WITH THE COMPANY.


 


(1)           IF THE PARTICIPANT CEASES TO BE AN ELIGIBLE PARTICIPANT FOR ANY
REASON, THEN, EXCEPT AS PROVIDED IN PARAGRAPHS (D) AND (E) BELOW, THE RIGHT TO
EXERCISE THIS OPTION SHALL TERMINATE THREE MONTHS AFTER SUCH CESSATION (BUT IN
NO EVENT AFTER THE FINAL EXERCISE DATE), PROVIDED THAT THIS OPTION SHALL BE
EXERCISABLE ONLY TO THE EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE
THIS OPTION ON THE DATE OF SUCH CESSATION.  NOTWITHSTANDING THE FOREGOING, IF
THE PARTICIPANT, PRIOR TO THE FINAL EXERCISE DATE, VIOLATES THE NON-COMPETITION
OR CONFIDENTIALITY PROVISIONS OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY AND
NONDISCLOSURE AGREEMENT OR OTHER AGREEMENT BETWEEN THE PARTICIPANT AND THE
COMPANY, THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE IMMEDIATELY UPON
WRITTEN NOTICE TO THE PARTICIPANT FROM THE COMPANY DESCRIBING SUCH VIOLATION.


 


(2)           THE PLAN AND THIS OPTION SHALL NOT FORM ANY PART OF ANY CONTRACT
FOR SERVICES OR CONTRACT OF EMPLOYMENT BETWEEN THE COMPANY OR ANY PAST OR
PRESENT SUBSIDIARY AND NEITHER THE PLAN NOR THIS AGREEMENT SHALL CONFER ANY
LEGAL OR EQUITABLE RIGHTS (OTHER THAN THOSE CONSTITUTING THIS OPTION) ON THE
PARTICIPANT AGAINST THE COMPANY OR ANY PAST OR PRESENT SUBSIDIARY, DIRECTLY OR
INDIRECTLY, OR GIVE RISE TO ANY CAUSE OF ACTION IN LAW OR IN EQUITY AGAINST THE
COMPANY OR ANY PAST OR PRESENT SUBSIDIARY;


 


(3)           IN NO CIRCUMSTANCES SHALL THE PARTICIPANT ON CEASING TO HOLD THE
CONSULTANCY, OFFICE OR EMPLOYMENT BY VIRTUE OF WHICH HE IS OR MAY BE ELIGIBLE TO
PARTICIPATE IN THE PLAN BE ENTITLED TO ANY COMPENSATION FOR ANY LOSS OF ANY
RIGHT OR BENEFIT OR PROSPECTIVE RIGHT OR BENEFIT UNDER THE PLAN OR THIS OPTION
WHICH HE MIGHT OTHERWISE HAVE ENJOYED (INCLUDING, WITHOUT LIMITATION, THE LAPSE
OF THIS OPTIONS OR PART THEREOF BY REASON OF HIS CEASING TO HOLD A CONSULTANCY
POSITION, OFFICE OR CEASING TO BE EMPLOYED BY THE COMPANY OR ANY PAST OR PRESENT
SUBSIDIARY) WHETHER SUCH COMPENSATION IS CLAIMED BY WAY OF DAMAGES FOR WRONGFUL
DISMISSAL OR OTHER LAWFUL OR UNLAWFUL BREACH OF CONTRACT OR BY WAY OF
COMPENSATION FOR LOSS OF OFFICE OR OTHERWISE.


 


(D)   EXERCISE PERIOD UPON DEATH OR DISABILITY.  IF THE PARTICIPANT DIES OR
BECOMES DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR TO
THE FINAL EXERCISE DATE WHILE HE OR SHE IS AN ELIGIBLE PARTICIPANT AND THE
COMPANY HAS NOT TERMINATED SUCH RELATIONSHIP FOR “CAUSE” AS SPECIFIED IN
PARAGRAPH (E) BELOW, THIS OPTION SHALL BE EXERCISABLE, WITHIN THE PERIOD OF ONE
YEAR FOLLOWING THE DATE OF DEATH OR DISABILITY OF THE PARTICIPANT, BY THE
PARTICIPANT (OR IN THE CASE OF DEATH BY AN AUTHORIZED TRANSFEREE), PROVIDED THAT
THIS OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT THIS OPTION WAS
EXERCISABLE BY THE PARTICIPANT ON THE DATE OF HIS OR HER DEATH OR DISABILITY,
AND FURTHER PROVIDED THAT THIS OPTION SHALL NOT BE EXERCISABLE AFTER THE FINAL
EXERCISE DATE.


 

--------------------------------------------------------------------------------


 


(E)   DISCHARGE FOR CAUSE.  IF THE PARTICIPANT, PRIOR TO THE FINAL EXERCISE
DATE, IS DISCHARGED BY THE COMPANY FOR CAUSE, THE RIGHT TO EXERCISE THIS OPTION
SHALL TERMINATE IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH DISCHARGE.  FOR THE
PURPOSE OF THIS  “CAUSE” SHALL MEAN ANY (I) WILLFUL FAILURE BY THE PARTICIPANT,
WHICH FAILURE IS NOT CURED WITHIN 30 DAYS OF WRITTEN NOTICE TO THE PARTICIPANT
FROM THE COMPANY, TO PERFORM HIS OR HER MATERIAL RESPONSIBILITIES TO THE COMPANY
OR (II) WILLFUL MISCONDUCT BY THE PARTICIPANT WHICH MATERIALLY AND ADVERSELY
AFFECTS THE BUSINESS REPUTATION OF THE COMPANY.  THE PARTICIPANT SHALL BE
CONSIDERED TO HAVE BEEN DISCHARGED FOR “CAUSE” IF THE COMPANY DETERMINES IN GOOD
FAITH, WITHIN 30 DAYS AFTER THE PARTICIPANT’S RESIGNATION, THAT DISCHARGE FOR
CAUSE WAS WARRANTED.


 


(F)    NATIONAL INSURANCE.  AS A CONDITION OF EXERCISING THIS OPTION, THE
PARTICIPANT AGREES TO COMPLETE A JOINT ELECTION (IN SUCH FORM AS THE COMPANY
SHALL DETERMINE) WITH THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY (AS IS
NOMINATED FOR THIS PURPOSE BY THE COMPANY) FOR THE WHOLE OF ANY SECONDARY CLASS
1 NATIONAL INSURANCE CONTRIBUTIONS WHICH IS PAYABLE IN RESPECT OF THAT PART OF
THE PARTICIPANT’S RELEVANT EMPLOYMENT INCOME WHICH RELATES TO THE HOLDING,
EXERCISE, CANCELLATION OR RELEASE OF THIS OPTION OR THE HOLDING OR SALE OF
SHARES IN EITHER CASE AS PERMITTED BY PARAGRAPH 3A OF SCHEDULE 1 TO THE SOCIAL
SECURITY AND BENEFITS ACT OF 1992, AS AMENDED.  [UK EMPLOYEES ONLY]


 


(G)   RESTRICTED SHARES ELECTION.  AS A CONDITION OF EXERCISING THIS OPTION, THE
PARTICIPANT AGREES TO COMPLETE AN ELECTION UNDER SECTION 431(1) OF THE INCOME
TAX (EARNINGS AND PENSIONS) ACT 2003 FOR THE FULL DISAPPLICATION OF CHAPTER 2 OF
PART 7 OF SUCH ACT IN RELATION TO ALL OF THE SHARES.   [UK EMPLOYEES ONLY]


 


4.             TAX MATTERS.


 


(A)   WITHHOLDING.  NO SHARES WILL BE ISSUED PURSUANT TO THE EXERCISE OF THIS
OPTION UNLESS AND UNTIL THE PARTICIPANT PAYS TO THE COMPANY, OR MAKES PROVISION
SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY [INCOME TAX, NATIONAL INSURANCE
CONTRIBUTIONS — FOR UK EMPLOYEES ONLY] FEDERAL, STATE OR LOCAL WITHHOLDING TAXES
AGREED TO BE OR REQUIRED BY LAW TO BE WITHHELD IN RESPECT OF THIS OPTION.


 


(B)   DISQUALIFYING DISPOSITION.  IF THE PARTICIPANT DISPOSES OF SHARES ACQUIRED
UPON EXERCISE OF THIS OPTION WITHIN TWO YEARS FROM THE GRANT DATE OR ONE YEAR
AFTER SUCH SHARES WERE ACQUIRED PURSUANT TO EXERCISE OF THIS OPTION, THE
PARTICIPANT SHALL NOTIFY THE COMPANY IN WRITING OF SUCH DISPOSITION.


 


5.             NONTRANSFERABILITY OF OPTION.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


 

--------------------------------------------------------------------------------


 


6.             DATA PROTECTION.

 

The Participant agrees to the receipt, holding, and processing of information in
connection with the grant, vesting, exercise, taxation and general
administration of the Plan and this option by the Company or any subsidiary of
the Company and any of their advisers or agents and to the transmission of such
information outside of the European Economic Area for this purpose.  [FOR UK
EMPLOYEES ONLY]

 


7.             PROVISIONS OF THE PLAN.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

BOOKHAM, INC.

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan.

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

BOOKHAM, INC.

 

Incentive Stock Option Agreement
Granted Under 2004 Stock Incentive Plan


8.             GRANT OF OPTION.

 

This agreement evidences the grant by Bookham, Inc., a Delaware corporation (the
“Company”), on [                     ], 20[    ] (the “Grant Date”) to
[                     ], an employee of [insert name of employing entity] (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2004 Stock Incentive Plan (the “Plan”), a
total of [                      ] shares (the “Shares”) of common stock, $0.01
par value per share, of the Company (“Common Stock”) at $[  ] per Share.  Unless
earlier terminated, this option shall expire at 5:00 p.m., Pacific time, on
[          ], 20[  ] (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.


 


9.             VESTING SCHEDULE.


 


(A)   THIS OPTION WILL BECOME EXERCISABLE (“VEST”) AS TO 25% OF THE ORIGINAL
NUMBER OF SHARES ON THE FIRST ANNIVERSARY OF THE GRANT DATE AND AS TO AN
ADDITIONAL 2.083% OF THE ORIGINAL NUMBER OF SHARES AT THE END OF EACH SUCCESSIVE
MONTH PERIOD FOLLOWING THE FIRST ANNIVERSARY OF THE GRANT DATE UNTIL THE FOURTH
ANNIVERSARY OF THE GRANT DATE.


 


(B)   THE RIGHT OF EXERCISE SHALL BE CUMULATIVE SO THAT TO THE EXTENT THE OPTION
IS NOT EXERCISED IN ANY PERIOD TO THE MAXIMUM EXTENT PERMISSIBLE IT SHALL
CONTINUE TO BE EXERCISABLE, IN WHOLE OR IN PART, WITH RESPECT TO ALL SHARES FOR
WHICH IT IS VESTED UNTIL THE EARLIER OF THE FINAL EXERCISE DATE OR THE
TERMINATION OF THIS OPTION UNDER SECTION 3 HEREOF OR THE PLAN.


 


(C)   ACCELERATION UPON A CHANGE IN CONTROL EVENT

 

(1)           Definitions

 

(a)                                  A “Change in Control Event” shall mean:

 

(i)                                     the acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”))

 

--------------------------------------------------------------------------------


 

(a “Person”) of beneficial ownership of any capital stock of the Company if,
after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) more than 50% of either (x) the
then-outstanding shares of common stock of the Company (the “Company Common
Stock”) or (y) the combined voting power of the then-outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control Event: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or

 

(ii)                                  such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board of Directors of the
Company (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term “Continuing Director” means at any date a member of
the  Board of Directors of the Company (x) who was a member of such Board as of
September 22, 2004 or (y) who was nominated or elected subsequent to such date
by at least a majority of the directors who were Continuing Directors at the
time of such nomination or election or whose election to such Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other

 

--------------------------------------------------------------------------------


 

actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than such Board; or

 

(iii)                               the consummation of a merger, consolidation,
reorganization, recapitalization or share exchange involving the Company or a
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, more
than 50% of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination).

 

(b)                                 “Good Reason” shall mean any significant
diminution in the Participant’s title, authority, or responsibilities from and
after the Change in Control Event, any reduction in the annual cash compensation
payable to the Participant from and after such Change in Control Event or the
relocation of the place of business

 

--------------------------------------------------------------------------------


 

at which the Participant is principally located to a location that is greater
than 50 miles from its location immediately prior to such Change in Control
Event.

 

(c)                                  “Cause” shall mean any (i) willful failure
by the Participant, which failure is not cured within 30 days of written notice
to the Participant from the Company, to perform his or her material
responsibilities to the Company or (ii) willful misconduct by the Participant
which materially and adversely affects the business reputation of the Company. 
The Participant shall be considered to have been discharged for “Cause” if the
Company determines in good faith, within 30 days after the Participant’s
resignation, that discharge for Cause was warranted.

 

(2)           Acceleration of Vesting Schedule.  Upon the occurrence of a Change
in Control Event, the Option shall become immediately exercisable in full if, on
or prior to the one-year anniversary of the date of the Change in Control Event,
the Participant’s employment with the Company is terminated for Good Reason by
the Participant or is terminated without Cause by the Company.

 


10.           EXERCISE OF OPTION.


 


(A)   FORM OF EXERCISE.  EACH ELECTION TO EXERCISE THIS OPTION SHALL BE IN
WRITING, SIGNED BY THE PARTICIPANT, AND RECEIVED BY THE COMPANY AT ITS PRINCIPAL
OFFICE, ACCOMPANIED BY THIS AGREEMENT, AND PAYMENT IN FULL IN THE MANNER
PROVIDED IN THE PLAN.  THE PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF
SHARES COVERED HEREBY, PROVIDED THAT NO PARTIAL EXERCISE OF THIS OPTION MAY BE
FOR ANY FRACTIONAL SHARE OR FOR FEWER THAN TEN WHOLE SHARES.


 


(B)   CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED.  EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION 3, THIS OPTION MAY NOT BE EXERCISED UNLESS THE
PARTICIPANT, AT THE TIME HE OR SHE EXERCISES THIS OPTION, IS, AND HAS BEEN AT
ALL TIMES SINCE THE GRANT DATE, AN EMPLOYEE OR OFFICER OF, OR CONSULTANT OR
ADVISOR TO, THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY, AS DEFINED
IN SECTION 424(E) OR (F) OF THE CODE, AND ANY OTHER BUSINESS VENTURE (INCLUDING,
WITHOUT LIMITATION, JOINT VENTURE OR LIMITED LIABILITY COMPANY) IN WHICH THE
COMPANY HAS A CONTROLLING INTEREST (AN “ELIGIBLE PARTICIPANT”).


 


(C)   TERMINATION OF RELATIONSHIP WITH THE COMPANY.


 


(1)           IF THE PARTICIPANT CEASES TO BE AN ELIGIBLE PARTICIPANT FOR ANY
REASON, THEN, EXCEPT AS PROVIDED IN PARAGRAPHS (D), (E) AND (F) BELOW, THE RIGHT
TO EXERCISE THIS OPTION SHALL TERMINATE THREE MONTHS AFTER SUCH CESSATION (BUT
IN NO EVENT AFTER THE FINAL EXERCISE DATE), PROVIDED THAT THIS OPTION SHALL BE
EXERCISABLE ONLY TO THE EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE
THIS OPTION ON THE DATE OF SUCH CESSATION.  NOTWITHSTANDING THE FOREGOING, IF
THE PARTICIPANT, PRIOR TO THE FINAL EXERCISE DATE, VIOLATES THE NON-COMPETITION
OR CONFIDENTIALITY PROVISIONS OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY AND
NONDISCLOSURE AGREEMENT OR OTHER AGREEMENT BETWEEN


 

--------------------------------------------------------------------------------


 


THE PARTICIPANT AND THE COMPANY, THE RIGHT TO EXERCISE THIS OPTION SHALL
TERMINATE IMMEDIATELY UPON WRITTEN NOTICE TO THE PARTICIPANT FROM THE COMPANY
DESCRIBING SUCH VIOLATION.


 


(2)           THE PLAN AND THIS OPTION SHALL NOT FORM ANY PART OF ANY CONTRACT
FOR SERVICES OR CONTRACT OF EMPLOYMENT BETWEEN THE COMPANY OR ANY PAST OR
PRESENT SUBSIDIARY AND NEITHER THE PLAN NOR THIS AGREEMENT SHALL CONFER ANY
LEGAL OR EQUITABLE RIGHTS (OTHER THAN THOSE CONSTITUTING THIS OPTION) ON THE
PARTICIPANT AGAINST THE COMPANY OR ANY PAST OR PRESENT SUBSIDIARY, DIRECTLY OR
INDIRECTLY, OR GIVE RISE TO ANY CAUSE OF ACTION IN LAW OR IN EQUITY AGAINST THE
COMPANY OR ANY PAST OR PRESENT SUBSIDIARY;


 


(3)           IN NO CIRCUMSTANCES SHALL THE PARTICIPANT ON CEASING TO HOLD THE
CONSULTANCY, OFFICE OR EMPLOYMENT BY VIRTUE OF WHICH HE IS OR MAY BE ELIGIBLE TO
PARTICIPATE IN THE PLAN BE ENTITLED TO ANY COMPENSATION FOR ANY LOSS OF ANY
RIGHT OR BENEFIT OR PROSPECTIVE RIGHT OR BENEFIT UNDER THE PLAN OR THIS OPTION
WHICH HE MIGHT OTHERWISE HAVE ENJOYED (INCLUDING, WITHOUT LIMITATION, THE LAPSE
OF THIS OPTIONS OR PART THEREOF BY REASON OF HIS CEASING TO HOLD A CONSULTANCY
POSITION, OFFICE OR CEASING TO BE EMPLOYED BY THE COMPANY OR ANY PAST OR PRESENT
SUBSIDIARY) WHETHER SUCH COMPENSATION IS CLAIMED BY WAY OF DAMAGES FOR WRONGFUL
DISMISSAL OR OTHER LAWFUL OR UNLAWFUL BREACH OF CONTRACT OR BY WAY OF
COMPENSATION FOR LOSS OF OFFICE OR OTHERWISE.


 


(D)   EXERCISE PERIOD UPON DEATH OR DISABILITY.  IF THE PARTICIPANT DIES OR
BECOMES DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR TO
THE FINAL EXERCISE DATE WHILE HE OR SHE IS AN ELIGIBLE PARTICIPANT AND THE
COMPANY HAS NOT TERMINATED SUCH RELATIONSHIP FOR CAUSE, THIS OPTION SHALL BE
EXERCISABLE, WITHIN THE PERIOD OF ONE YEAR FOLLOWING THE DATE OF DEATH OR
DISABILITY OF THE PARTICIPANT, BY THE PARTICIPANT (OR IN THE CASE OF DEATH BY AN
AUTHORIZED TRANSFEREE), PROVIDED THAT THIS OPTION SHALL BE EXERCISABLE ONLY TO
THE EXTENT THAT THIS OPTION WAS EXERCISABLE BY THE PARTICIPANT ON THE DATE OF
HIS OR HER DEATH OR DISABILITY, AND FURTHER PROVIDED THAT THIS OPTION SHALL NOT
BE EXERCISABLE AFTER THE FINAL EXERCISE DATE.


 


(E)   DISCHARGE FOR CAUSE.  IF THE PARTICIPANT, PRIOR TO THE FINAL EXERCISE
DATE, IS DISCHARGED BY THE COMPANY FOR CAUSE, THE RIGHT TO EXERCISE THIS OPTION
SHALL TERMINATE IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH DISCHARGE.


 


(F)    EXERCISE PERIOD UPON A CHANGE OF CONTROL.   IF THE PARTICIPANT, PRIOR TO
THE FINAL EXERCISE DATE, IS DISCHARGED BY THE COMPANY, OTHER THAN FOR CAUSE, ON
OR AFTER A CHANGE IN CONTROL, THE PARTICIPANT SHALL HAVE THE RIGHT TO EXERCISE
THIS OPTION UP TO AND INCLUDING THE DATE WHICH IS THE LATER OF (I) THAT DATE
OTHERWISE PROVIDED IN THIS SECTION 3 OR (II) 18 MONTHS FOLLOWING THE CHANGE IN
CONTROL (BUT IN NO EVENT AFTER THE FINAL EXERCISE DATE).


 


(G)   NATIONAL INSURANCE.  AS A CONDITION OF EXERCISING THIS OPTION, THE
PARTICIPANT AGREES TO COMPLETE A JOINT ELECTION (IN SUCH FORM AS THE COMPANY
SHALL DETERMINE) WITH THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY (AS IS
NOMINATED FOR THIS PURPOSE BY THE COMPANY) FOR THE WHOLE OF ANY SECONDARY CLASS
1 NATIONAL INSURANCE CONTRIBUTIONS WHICH IS PAYABLE IN RESPECT OF THAT PART OF
THE PARTICIPANT’S RELEVANT EMPLOYMENT INCOME WHICH RELATES TO THE HOLDING,
EXERCISE, CANCELLATION OR RELEASE OF THIS OPTION OR THE HOLDING OR SALE OF
SHARES IN EITHER CASE AS PERMITTED


 

--------------------------------------------------------------------------------


 


BY PARAGRAPH 3A OF SCHEDULE 1 TO THE SOCIAL SECURITY AND BENEFITS ACT OF 1992,
AS AMENDED.  [UK EMPLOYEES ONLY]


 


(H)   RESTRICTED SHARES ELECTION.  AS A CONDITION OF EXERCISING THIS OPTION, THE
PARTICIPANT AGREES TO COMPLETE AN ELECTION UNDER SECTION 431(1) OF THE INCOME
TAX (EARNINGS AND PENSIONS) ACT 2003 FOR THE FULL DISAPPLICATION OF CHAPTER 2 OF
PART 7 OF SUCH ACT IN RELATION TO ALL OF THE SHARES.   [UK EMPLOYEES ONLY]


 


11.           TAX MATTERS.


 


(A)   WITHHOLDING.  NO SHARES WILL BE ISSUED PURSUANT TO THE EXERCISE OF THIS
OPTION UNLESS AND UNTIL THE PARTICIPANT PAYS TO THE COMPANY, OR MAKES PROVISION
SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY [INCOME TAX, NATIONAL INSURANCE
CONTRIBUTIONS — FOR UK EMPLOYEES ONLY] FEDERAL, STATE OR LOCAL WITHHOLDING TAXES
AGREED TO BE OR REQUIRED BY LAW TO BE WITHHELD IN RESPECT OF THIS OPTION.


 


(B)   DISQUALIFYING DISPOSITION.  IF THE PARTICIPANT DISPOSES OF SHARES ACQUIRED
UPON EXERCISE OF THIS OPTION WITHIN TWO YEARS FROM THE GRANT DATE OR ONE YEAR
AFTER SUCH SHARES WERE ACQUIRED PURSUANT TO EXERCISE OF THIS OPTION, THE
PARTICIPANT SHALL NOTIFY THE COMPANY IN WRITING OF SUCH DISPOSITION.


 


12.           NONTRANSFERABILITY OF OPTION.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


 


13.           DATA PROTECTION.

 

The Participant agrees to the receipt, holding, and processing of information in
connection with the grant, vesting, exercise, taxation and general
administration of the Plan and this option by the Company or any subsidiary of
the Company and any of their advisers or agents and to the transmission of such
information outside of the European Economic Area for this purpose.  [FOR UK
EMPLOYEES ONLY]

 


14.           PROVISIONS OF THE PLAN.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

BOOKHAM, INC.

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan.

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

BOOKHAM, INC.

 

Nonstatutory Stock Option Agreement
Granted Under 2004 Stock Incentive Plan


 


15.           GRANT OF OPTION.

 

This agreement evidences the grant by Bookham, Inc., a Delaware corporation (the
“Company”), on                 , 200[  ] (the “Grant Date”) to
[                 ], an [employee], [consultant], [director] of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2004 Stock Incentive Plan (the “Plan”), a
total of [                   ] shares (the “Shares”) of common stock, $0.01 par
value per share, of the Company (“Common Stock”) at $[             ] per Share.
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on [                   ] (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.


 


16.           VESTING SCHEDULE.

 

This option will become exercisable (“vest”) as to          % of the original
number of Shares on the [first] anniversary of the Grant Date and as to an
additional            % of the original number of Shares at the end of each
successive [three-month] period following the first anniversary of the Grant
Date until the [fourth] anniversary of the Grant Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.


 


17.           EXERCISE OF OPTION.


 


(A)   FORM OF EXERCISE.  EACH ELECTION TO EXERCISE THIS OPTION SHALL BE IN
WRITING, SIGNED BY THE PARTICIPANT, AND RECEIVED BY THE COMPANY AT ITS PRINCIPAL
OFFICE, ACCOMPANIED BY THIS AGREEMENT, AND PAYMENT IN FULL IN THE MANNER
PROVIDED IN THE PLAN.  THE PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF
SHARES COVERED HEREBY, PROVIDED THAT NO PARTIAL EXERCISE OF THIS OPTION MAY BE
FOR ANY FRACTIONAL SHARE OR FOR FEWER THAN TEN WHOLE SHARES.


 


(B)   CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED.  EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION 3, THIS OPTION MAY NOT BE EXERCISED UNLESS THE
PARTICIPANT, AT THE TIME HE OR SHE


 

--------------------------------------------------------------------------------


 

exercises this option, is, and has been at all times since the Grant Date, an
[employee or officer of], or consultant or advisor to, the Company or any other
entity the employees, officers, directors, consultants, or advisors of which are
eligible to receive option grants under the Plan (an “Eligible Participant”).


 


(C)   TERMINATION OF RELATIONSHIP WITH THE COMPANY.  IF THE PARTICIPANT CEASES
TO BE AN ELIGIBLE PARTICIPANT FOR ANY REASON, THEN, EXCEPT AS PROVIDED IN
PARAGRAPHS (D) AND (E) BELOW, THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE
[THREE] MONTHS AFTER SUCH CESSATION (BUT IN NO EVENT AFTER THE FINAL EXERCISE
DATE), PROVIDED THAT THIS OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT
THE PARTICIPANT WAS ENTITLED TO EXERCISE THIS OPTION ON THE DATE OF SUCH
CESSATION.  NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT, PRIOR TO THE
FINAL EXERCISE DATE, VIOLATES THE NON-COMPETITION OR CONFIDENTIALITY PROVISIONS
OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT OR OTHER
AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY, THE RIGHT TO EXERCISE THIS
OPTION SHALL TERMINATE IMMEDIATELY UPON WRITTEN NOTICE TO THE PARTICIPANT FROM
THE COMPANY DESCRIBING SUCH VIOLATION.


 


(D)   EXERCISE PERIOD UPON DEATH OR DISABILITY.  IF THE PARTICIPANT DIES OR
BECOMES DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR TO
THE FINAL EXERCISE DATE WHILE HE OR SHE IS AN ELIGIBLE PARTICIPANT AND THE
COMPANY HAS NOT TERMINATED SUCH RELATIONSHIP FOR “CAUSE” AS SPECIFIED IN
PARAGRAPH (E) BELOW, THIS OPTION SHALL BE EXERCISABLE, WITHIN THE PERIOD OF [ONE
YEAR] FOLLOWING THE DATE OF DEATH OR DISABILITY OF THE PARTICIPANT, BY THE
PARTICIPANT (OR IN THE CASE OF DEATH BY AN AUTHORIZED TRANSFEREE), PROVIDED THAT
THIS OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT THIS OPTION WAS
EXERCISABLE BY THE PARTICIPANT ON THE DATE OF HIS OR HER DEATH OR DISABILITY,
AND FURTHER PROVIDED THAT THIS OPTION SHALL NOT BE EXERCISABLE AFTER THE FINAL
EXERCISE DATE.


 


(E)   DISCHARGE FOR CAUSE.  IF THE PARTICIPANT, PRIOR TO THE FINAL EXERCISE
DATE, IS DISCHARGED BY THE COMPANY FOR “CAUSE” (AS DEFINED BELOW), THE RIGHT TO
EXERCISE THIS OPTION SHALL TERMINATE IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH
DISCHARGE.  “CAUSE” SHALL MEAN WILLFUL MISCONDUCT BY THE PARTICIPANT OR WILLFUL
FAILURE BY THE PARTICIPANT TO PERFORM HIS OR HER RESPONSIBILITIES TO THE COMPANY
(INCLUDING, WITHOUT LIMITATION, BREACH BY THE PARTICIPANT OF ANY PROVISION OF
ANY EMPLOYMENT, CONSULTING, ADVISORY, NONDISCLOSURE, NON-COMPETITION OR OTHER
SIMILAR AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY), AS DETERMINED BY THE
COMPANY, WHICH DETERMINATION SHALL BE CONCLUSIVE.  THE PARTICIPANT SHALL BE
CONSIDERED TO HAVE BEEN DISCHARGED FOR “CAUSE” IF THE COMPANY DETERMINES, WITHIN
30 DAYS AFTER THE PARTICIPANT’S RESIGNATION, THAT DISCHARGE FOR CAUSE WAS
WARRANTED.


 


18.           WITHHOLDING.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.


 

--------------------------------------------------------------------------------


 


19.           NONTRANSFERABILITY OF OPTION.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


 


20.           PROVISIONS OF THE PLAN.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

BOOKHAM, INC.

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan.

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------